                                          Case 5:18-cv-07182-EJD Document 115 Filed 03/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NEO4J, INC., et al.,                               Case No. 18-cv-07182-EJD (SVK)
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING RELIEF
                                   9              v.                                        REQUESTED IN JOINT DISCOVERY
                                                                                            SUBMISSION
                                  10     PURETHINK, LLC, et al.,
                                                                                            Re: Dkt. Nos. 111, 114
                                  11                    Defendants.

                                  12           In the Parties’ Joint Discovery submission (Dkt. 111), Plaintiffs allege a violation of the
Northern District of California
 United States District Court




                                  13   Protective Order in this case (Dkt. 34) and request enforcement of same and attorneys’ fees. The
                                  14   request is DENIED.
                                  15           In support of the sole allegation that Defendants mis-used a document marked “Attorneys
                                  16   Eyes Only,” Plaintiffs submit a filing made by Defendants to the TTAB, which states in relevant
                                  17   part:
                                  18           An ongoing federal lawsuit CASE NO. 5:18-cv-07182-EJD involving the opposer and the
                                               trademark applicant has documents which are important to the opposition filing but are
                                  19
                                               currently marked as attorney eyes only. iGov Inc needs additional time to confer with
                                  20           counsel involved in the lawsuit to identify the best approach to get the documents unsealed
                                               for the USPTO opposition response. Note the counsel for the lawsuit do not yet represent
                                  21           opposer in the opposition. (See: Filing document 100 from pacer.gov for case 5:18-cv-
                                               07182-EJD).
                                  22
                                       Dkt. 111, Ex. 1. The only reference in this TTAB filing to a document in this case is the non-
                                  23
                                       specific reference to Dkt. 100, which is Defendants’ motion for summary judgment. Even a
                                  24
                                       cursory review of Dkt. 100 demonstrates that it contains no AEO documents. There are redacted
                                  25
                                       exhibits at Dkt. 100, including the AEO document Plaintiffs claim was improperly used, which
                                  26
                                       appear in unredacted form only in connection with a pending motion to seal (Dkt. 101; 101-3).
                                  27
                                       The mere reference to “document 100” does not, by any stretch of the imagination, violate the
                                  28
                                          Case 5:18-cv-07182-EJD Document 115 Filed 03/11/21 Page 2 of 2




                                   1   Protective Order. To the contrary, in the same TTAB filing that Plaintiffs now cite as a violation

                                   2   of the Protective Order, Defendants readily acknowledge the AEO status of documents in the

                                   3   litigation before this Court and the need to address their confidential nature before filing those

                                   4   documents with the TTAB. Dkt. 111, Ex. 1.

                                   5          Plaintiffs’ complaint that Defendants “intend” to use AEO documents may be correct, but

                                   6   such an intention is in fact anticipated by and provided for in the Protective Order. Dkt. 34, ¶ 6

                                   7   (“Challenging Confidentiality Designations”). Should Defendants proceed as indicated in their

                                   8   filing before the TTAB, they must do so as directed by the Protective Order; if and when such a

                                   9   motion to challenge confidentiality designations is filed, Plaintiffs will have an opportunity to

                                  10   argue for the continuation of AEO protection.

                                  11          Finally, Plaintiffs’ suggestion that the Defendants’ mere reference to an “important

                                  12   document” in the TTAB filing supports a finding that an individual Defendant had improper
Northern District of California
 United States District Court




                                  13   access to an AEO document in this case is insupportable.

                                  14          In presenting this issue to this Court, neither Party could resist arguing, extensively, the

                                  15   merits of their positions before the trial court. Those arguments are wholly misplaced in a

                                  16   discovery dispute and a waste of judicial resources. The Parties are cautioned against such

                                  17   arguments in the future.

                                  18          SO ORDERED.

                                  19   Dated: March 11, 2021

                                  20

                                  21
                                                                                                     SUSAN VAN KEULEN
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
